Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (this “Agreement”) is entered into, to be
effective as of January 8, 2009 (the “Effective Date”), between Black Gaming,
LLC, a Nevada limited liability company (the “Company”) and Anthony Toti (the
“Executive”). The Company and the Executive are individually a “Party” and
collectively, the “Parties.”
Preliminary Statements
A. The Executive is an employee of the Company and has been such since
October 2007.
B. Subject to the terms and conditions set forth herein, the Company desires to
continue to employ the Executive and to enter into this Agreement embodying the
existing terms of such employment, and the Executive desires to enter into this
Agreement and accept such employment.
Agreement
In consideration of the mutual covenants and for other good and valuable
consideration, the Parties hereto agree as follows:
1. Definitions. In addition to certain terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings:
1.1 “Affiliate” shall mean any Person who controls, is controlled by, or is
under common control with the Company.
1.2 “Approvals” shall have the mean provided in Section 9.13.
1.3 “Business Day” shall mean any day other than a weekend, a federal or Nevada
state holiday or a vacation day for the Executive.
1.4 “Cause” shall mean:
(a) the indictment of the Executive by a state or federal grand jury of
competent jurisdiction or the filing of a criminal complaint or information, for
a felony or any other offense involving embezzlement or misappropriation of
funds, or any act of moral turpitude, dishonesty or lack of fidelity;
(b) the conviction of, or judgment against, the Executive by a civil or criminal
court of competent jurisdiction for a felony or any other offense involving
embezzlement or misappropriation of funds, or any act of moral turpitude,
dishonesty or lack of fidelity;

 

1



--------------------------------------------------------------------------------



 



(c) the denial, revocation or suspension of a license, qualification or the
suitability of the Executive by the Gaming Authorities, whose consent, approval,
license, waiver, order, determination of suitability or other authorization that
is required in connection with the operation of the Company or its Affiliates;
(d) the Executive has engaged in misconduct, failed to follow a reasonable
directive, including any reasonable directive given by the Company, or engaged
in material inattention to the Company’s business;
(e) the Executive has materially breached the terms of this Agreement;
(f) the Executive has engaged in acts or omissions that constitute gross
negligence or willful misconduct resulting, in either case, in material economic
harm to the Company; or
(g) the Executive has engaged in excessive absenteeism.
1.5 “Company Property” shall mean all items and materials that are created,
compiled, existing, or received by the Company during the course of the
Executive’s employment with the Company, all items and materials provided by the
Company to the Executive, or to which the Executive has access, in the course of
his employment, including, without limitation, all files, records, documents,
drawings, specifications, memoranda, notes, reports, manuals, equipment,
computer disks, videotapes, drawings, blueprints, other similar items relating
to or emanating from the Company, its Affiliates or their respective customers,
whether prepared by the Executive or others, and any and all copies, abstracts
and summaries thereof.
1.6 “Confidential Information” shall mean all nonpublic and/or proprietary
information (in whatever form, including, without limitation, information that
is written, electronically stored, orally transmitted or memorized) relating to
the business of the Company or any Affiliate or that is created, discovered,
developed, or otherwise becomes known to the Company, including, without
limitation, its patrons, customer lists, products, programs, projects,
promotions, marketing plans and strategies, business plans or practices,
business operations, employees, invitees, research and development products or
information, intellectual property, software, databases, pricing information and
accounting and financing data. Confidential Information shall include such
information whether furnished before or after the Effective Date, and shall
include information concerning the Company’s or any Affiliate’s customers, such
as their identity, address, preferences, playing patterns and ratings or any
other information kept by the Company or any Affiliate concerning its customers
regardless of whether such information has been reduced to documentary or
tangible form. Confidential Information does not include information that is, or
becomes, available to the general public unless such availability occurs through
an unauthorized act on the part of the Executive.

 

2



--------------------------------------------------------------------------------



 



1.7 “Disability” shall mean a physical or mental incapacity that occurs during
the Term that prevents the Executive from performing, with reasonable
accommodation, the essential functions of his position with the Company for a
minimum period of 90 days. In the Event of Disability, the Executive hereby
agrees to submit to medical examinations by a licensed healthcare professional
selected by the Company, in its sole discretion, to determine whether a
Disability exists. In addition, the Executive may submit to the Company
documentation of a Disability, or lack thereof, from a licensed healthcare
professional of his choice. Following a determination of a Disability or lack of
Disability by the Company’s or the Executive’s licensed healthcare professional,
the other Party may submit subsequent documentation relating to the existence of
a Disability from a licensed healthcare professional selected by such other
Party. In the event that the medical opinions of such licensed healthcare
professionals conflict, such licensed healthcare professionals shall appoint a
third licensed healthcare professional to examine the Executive, and the opinion
of such third licensed healthcare professional shall be dispositive.
1.8 “Gaming Authorities” shall mean the state and local governmental, regulatory
and administrative authorities, agencies, boards and officials responsible for
or involved in the regulation of gaming, gaming activities or the operations of
the Company in any jurisdiction and, within the State of Nevada, specifically,
the Nevada Gaming Commission and the Nevada State Gaming Control Board.
1.9 “Indemnifiable Action” shall have the meaning provided in Section 8.
1.10 “Person” shall mean a natural person, any form of business and any other
non-governmental legal entity including, but not limited to, a corporation,
partnership, trust, or limited liability company.
1.11 “Salary” shall have the meaning provided in Section 4.1.
1.12 “Term” shall have the meaning provided in Section 2.2.
1.13 “Termination Without Cause” shall have the meaning provided in Section 5.3.
1.14 “Voluntary Termination” shall have the meaning provided in Section 5.4.
2. Term.
2.1 Employment. The Company hereby employs the Executive, and the Executive
hereby accepts employment with the Company, in the position and with the duties
and responsibilities as set forth in Section 3 for the Term, subject to the
terms and conditions of this Agreement.
2.2 Term. The initial term (“Term”) shall commence as of the Effective Date and
shall terminate, unless sooner terminated as provided in Section 5, at
11:59 p.m. (Pacific Standard Time), on December 31, 2009; provided that the Term
shall automatically renew for successive one year periods unless: (i) it has
sooner terminated as provided in Section 5; or (ii) either Party has notified
the other in writing at least 30 days prior to the otherwise scheduled
expiration of the Term that such Term shall not so renew.

 

3



--------------------------------------------------------------------------------



 



3. Position. During the Term, the Executive shall be employed as Chief Operating
Officer of the Company with the duties, responsibilities and authorities
customarily associated with such position for other businesses of the same size
and industry, together with any other duties as may be reasonably requested by
the Company from time to time, which may include duties for one or more
Affiliates of the Company. In performing the Executive’s duties under this
Agreement, the Executive shall perform such duties subject to supervision and in
accordance with the written policies and directives established by the Company.
4. Compensation and Benefits.
4.1 Salary. During the Term, the Company shall pay the Executive an annualized
rate of Two Hundred and Fifty Thousand Dollars ($250,000) (the “Salary”), which
shall accrue in equal bi-weekly installments in arrears and shall be payable in
accordance with the payroll practices of the Company in effect from time to
time.
4.2 Annual Bonus. If the Executive is employed by the Company as of December 31,
the Company shall pay the Executive a bonus of $50,000; if the Executive is
terminated prior to such date for any reason or if such Employee terminates this
Agreement prior to such date, the Executive shall have no right to receive any
portion of such amount.
4.3 Reimbursement. During the Term, the Executive shall be entitled to receive
reimbursement by the Company, upon submission of adequate documentation, for all
reasonable out-of-pocket expenses incurred by the Executive in performing
services under this Agreement.
4.4 Pension and Welfare Benefit Plans and Other Plans. Beginning on the
Effective Date, the Executive shall be entitled to participate in all employee
benefit programs and plans, consistent with the terms of such programs and
plans, made available to the Company’s executives or salaried employees
generally, as such programs may be in effect from time to time.
4.5 Other Perquisites. During the Term, the Executive also shall be entitled to
any of the Company’s executive perquisites in accordance with the terms and
provisions of the applicable policies. The Executive shall be entitled to
participate in all PTO and vacation programs, consistent with the terms of such
programs, made available to the Company’s executives or salaried employees
generally, as such programs may be in effect from time to time.
4.6 Withholding and Other Deductions. All compensation payable to the Executive
hereunder shall be subject to all such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.
5. Termination of Employment.
5.1 Termination Due to Death or Disability.
(a) In the event of the cessation of the Executive’s employment under this
Agreement due to death or Disability of the Executive, the Executive or the
Executive’s legal representatives, as the case may be, shall be entitled to:
(i) (A) in the case of death, the earned and unpaid Salary as of the date of the
death, or (B) in the case of Disability, Salary at the rate in effect at the
determination of Disability through the date of such determination of
Disability;

 

4



--------------------------------------------------------------------------------



 



(ii) reimbursement for expenses incurred but not yet reimbursed by the Company;
and
(iii) any other compensation and benefits to which the Executive or legal
representatives may be entitled to under the applicable plans, programs and
agreements of the Company.
5.2 Termination by the Company for Cause.
(a) The Company may terminate the Executive’s employment for Cause at any time
during the Term by giving written notice to the Executive of the Company’s
intention to terminate his employment for Cause; such termination shall be
effective as of the date of such notice to the Executive. In the event the
Executive’s employment is terminated by the Company for Cause, the Executive
shall be entitled to:
(i) the Salary at the rate in effect at the time of termination through the date
of termination of employment;
(ii) reimbursement for expenses incurred but not yet reimbursed by the Company;
and
(iii) any other compensation and benefits to which the Executive may be entitled
under applicable plans, programs and agreements of the Company.
The Executive’s entitlement to the foregoing shall be without prejudice to the
right of the Company to claim or sue for any damages or other legal or equitable
remedy to which the Company may be entitled as a result of such Cause; provided,
however, that offset shall not be available to the Company in any event.
5.3 Termination without Cause. In the event the Executive’s employment is
terminated by the Company without Cause (“Termination Without Cause”), which
shall not include a termination pursuant to Section 5.2 and which shall be
effective immediately, unless a later date is stated, upon delivery of a written
notice of such termination from the Company to the Executive, the Executive
shall be entitled to.
(a) an amount equal to the Salary for the remainder of the Term (the “Salary
Termination Payment”). The Executive may elect, at the Executive’s option to
receive the Salary Termination Payment either (i) in equal monthly installments
over the remaining period of the Term, or (ii) in a lump-sum payment within one
Business Day following termination of the Executive’s employment;
(b) reimbursement for expenses incurred but not yet reimbursed by the Company;
and
(c) any other compensation and benefits to which the Executive may be entitled
under applicable plans, programs and agreements of the Company.

 

5



--------------------------------------------------------------------------------



 



5.4 Voluntary Termination. A “Voluntary Termination” shall mean a termination of
employment by the Executive on his own initiative. In the event of a Voluntary
Termination, the Executive shall be entitled to:
(a) the Salary at the rate in effect at the time of termination through the date
of termination of employment;
(b) reimbursement for expenses incurred but not yet reimbursed by the Company;
and
(c) any other compensation and benefits to which the Executive may be entitled
under applicable plans, programs and agreements of the Company.
5.5 No Mitigation; No Offset. In the event of any termination of the Executive’s
employment under this Agreement, the Executive shall be under no obligation to
seek other employment, and there shall be no offset against amounts due the
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that the Executive may obtain.
6. Non-Solicitation and Non-Disclosure.
6.1 General. The Parties understand and agree that the purpose of the
restrictions contained in this Section 6 is to protect the goodwill and other
legitimate business interests of the Company, and that the Company would not
have entered into this Agreement in the absence of such restrictions. The
Executive acknowledges and agrees that the restrictions are reasonable and do
not, and will not, unduly impair his ability to make a living after the
termination of his employment with the Company.
6.2 Non-Solicitation. In consideration for this Agreement to employ the
Executive and the other valuable consideration provided for hereunder, during
the Term and for a period of 12 months after the date of Executive’s termination
of employment under this Agreement, the Executive warrants and covenants that he
shall not unless acting on behalf of the Company or on behalf of any Affiliate,
directly or indirectly, for himself or any third party, or alone or as a member
of a partnership or corporation or limited liability company, or as an officer,
director, shareholder or otherwise:
(a) call on, solicit, induce to leave and/or take away, or attempt to call on,
solicit, induce to leave and/or take away, any of the customers of the Company,
either for the Executive’s own account or for any third party;
(b) call on, solicit and/or take away, any potential or prospective customer of
the Company, on whom the Executive called or with whom Executive became
acquainted during employment (either before or during the Term), either for
Executive’s own account or for any third party; and/or
(c) approach or solicit any employee or independent contractor of the Company or
its Affiliates with a view towards enticing such person to leave the employ or
service of the Company, or hire or contract with any employee or independent
contractor of the Company, without the prior written consent of the Company,
such consent to be within the Company’s sole and absolute discretion.

 

6



--------------------------------------------------------------------------------



 



6.3 Non-Disclosure. In consideration for this Agreement to employ the Executive
and the other valuable consideration provided for hereunder, except in
connection with the Executive’s performance of his duties hereunder and without
limiting the provisions of Section 7, the Executive warrants and covenants that
he shall not engage in the following acts:
(a) disclose to any third party the names and addresses of any of the customers
of the Company, or any other information pertaining to those customers; and/or
(b) disclose to any third party any Confidential Information.
6.4 Survival. The Executive agrees that the provisions of this Section 6 shall
survive the termination of this Agreement.
7. Confidential Information and Company Property.
7.1 Confidential Information. The Executive understands and acknowledges that
Confidential Information constitutes a valuable asset of the Company and its
Affiliates and may not be converted to the Executive’s own or any third party’s
use by the Executive. Accordingly, the Executive hereby agrees that he shall not
directly or indirectly, during the Term or any time thereafter, disclose any
Confidential Information to any Person except in the course of carrying out the
Executive’s responsibilities on behalf of the Company or except in the event
that the Executive is authorized to disclose such Confidential Information by
the Company. The Executive further agrees that he shall not directly or
indirectly, during the Term or any time thereafter, use or make use of any
Confidential Information in connection with any business activity other than
that of the Company. The Parties acknowledge and agree that this Agreement is
not intended to, and does not, alter either the Company’s rights or the
Executive’s obligations under any applicable laws regarding trade secrets and
unfair trade practices.
7.2 Company Property. All Company Property is and shall remain exclusively the
property of the Company. Unless authorized in writing to the contrary, the
Executive promptly shall deliver to the Company upon termination or expiration
of this Agreement, or at any other time the Company reasonably may so request,
all Company Property that the Executive has in his possession.
7.3 Required Disclosure. In the event the Executive is required by law or court
order to disclose any Confidential Information or to produce any Company
Property, the Executive promptly shall notify the Company of such requirement
and provide the Company with a copy of any court order or of any law that
requires such disclosure and, if the Company so elects, to the extent permitted
by law, give the Company an adequate opportunity, at its own expense, to contest
such law or court order prior to any such required disclosure or production by
the Executive.
7.4 Survival. The Executive agrees that the provisions of this Section 7 shall
survive the termination of this Agreement.

 

7



--------------------------------------------------------------------------------



 



8. Indemnification. The Company agrees that if the Executive is made a party or
is threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (an “Indemnifiable Action”), by
reason of the fact that he is or was an officer of the Company or is or was
serving at the request of the Company as an officer, member, employee or agent
of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans, regardless
of whether the basis of such Indemnifiable Action is alleged action in an
official capacity as an officer, employee or agent, the Company shall indemnify,
defend, and hold the Executive harmless to the fullest extent permitted by
Nevada law and the Company’s bylaws and operating agreements, as applicable, as
the same exist or may hereafter be amended (but, in the case of any such
amendment to the Company’s bylaws and/or operating agreement(s), only to the
extent such amendment permits the Company to provide broader indemnification
rights than the Company’s bylaws and/or operating agreement(s) permitted by the
Company to provide before such amendment), against all expense, liability and
loss (including, without limitation, attorneys’ fees, costs, judgments, fines
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
the Executive in connection therewith. The indemnification allowed by this
Section does not include suits initiated by the Executive against the Company.
9. Miscellaneous.
9.1 Notices. All notices, requests, demands and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed given: (i) two Business Days after being sent by a nationally recognized
overnight delivery service; or (ii) upon receipt of electronic or other
confirmation of transmission if sent via facsimile, in each case at the
addresses or facsimile numbers (or at such other address or facsimile number for
a party as shall be specified by like notice) set forth below:

     
Executive:
  Anthony Toti
 
   
Company:
  Black Gaming, LLC
 
  10777 W. Twain Avenue, Suite 322
 
  Las Vegas, Nevada 89135
 
  Attention:

9.2 Arbitration. Except for disputes relating to Worker’s Compensation claims of
the Executive, any and all disputes that may arise between the Parties, which
shall include, but are not limited to, any employment related claim whether
based on statute or common law and/or disputes relating to this Agreement, shall
be resolved by arbitration administered by the American Arbitration Association
under its National Rules for Resolution of Employment Disputes or other
applicable rules or as otherwise mutually agreed to by the Parties. Any
arbitration under this Section shall take place in Las Vegas, Nevada and shall
be governed by the procedural and substantive law of Nevada. However, nothing
herein shall preclude or prohibit the Company or the Executive from seeking or
obtaining injunctive relief in court.

 

8



--------------------------------------------------------------------------------



 



9.3 Beneficiaries. In the event of the Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to his beneficiaries, estate or
other legal representative.
9.4 Representations and Warranties of the Executive. The Executive hereby
represents and warrants that he has the full legal capacity to enter into this
Agreement and that there is no agreement to which he is a party or beneficiary
that would prevent, contravene or otherwise adversely impact the Executive’s
ability to comply with the terms and obligations set forth herein.
9.5 Representations and Warranties of the Company. As of the Effective Date, the
Company further represents and warrants to the Executive that upon execution of
this Agreement, this Agreement shall become a binding obligation of the Company
and shall be enforceable against it in accordance with its terms, except as may
be limited by laws generally affecting the enforcement of contracts. The Company
has the power to enter into and perform all of its obligations under this
Agreement, and this Agreement has been authorized by all necessary action on the
party of the Company.
9.6 Assignability; Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, heirs and
assigns; provided, however, that no rights or obligations of the Executive under
this Agreement may be assigned or transferred by the Executive, other than
rights to compensation and benefits hereunder, that may be transferred only by
will or operation of law and subject to the limitations of this Agreement.
9.7 Entire Agreement. This Agreement contains the entire agreement between the
Parties and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between the Parties
relating to the subject matter set forth herein, except that this Agreement
shall not be superseded by but shall operate in tandem with any employee benefit
plans.
9.8 Amendment or Waiver. This Agreement cannot be changed, modified or amended
without the consent in writing of both the Executive and the Company. No waiver
by either party at any time of any breach by the other party of any condition or
provisions of this Agreement shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or at any prior or subsequent time. Any
waiver must be in writing and signed by the Executive or an authorized officer
of the Company, as the case may be.
9.9 Interpretation. The captions of the sections of this Agreement are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of this Agreement. Any pronouns or references used herein shall be
deemed to include the masculine, feminine or neuter genders as appropriate. Any
expression in the singular or the plural shall, if appropriate in the context,
include both the singular and the plural.
9.10 Partial Invalidity. Each provision hereof shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any
provisions herein are, for any reason, held to be invalid, illegal or
unenforceable in any respect, such provisions shall be ineffective to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability without invalidating the remainder of such provisions or any
other provisions hereof, unless such a construction would be unreasonable.

 

9



--------------------------------------------------------------------------------



 



9.11 Survival. The respective rights and obligations of the Parties shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.
9.12 Governing Law. To the extent not otherwise expressly stated herein, any and
all dispute resolution shall be governed by and construed and interpreted in
accordance with the procedural and substantive laws of the State of Nevada
without reference to the principles of conflict of laws thereof.
9.13 Gaming Investigation. In the event the Executive is required to apply for
and obtain any license, permit, approval, authorization, registration, finding
of suitability, or otherwise from any Gaming Authority necessary for the conduct
of the Executive’s business on behalf of the Company (collectively, the
“Approvals”), then the Company shall pay all costs and expenses of any nature
whatsoever, including reasonable attorneys’ fees, in connection with such
Approvals, including, without limitation, any costs and expenses of any nature
whatsoever associated with the investigation of the Executive by any Gaming
Authority.
9.14 Attorneys’ Fees. In the event an action, claim or suit is brought to
enforce the terms of this Agreement or to collect damages claimed as a result of
a breach of this Agreement, the prevailing party shall be entitled to recover
its reasonable attorneys’ fees, costs and all other expenses reasonably
associated with the enforcement of this Agreement.
9.15 Headings. The headings of the sections and subsections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.
9.16 Counterparts. This Agreement may be executed in counterparts, including
facsimile counterparts, each of which shall be deemed an original and all of
which shall constitute one and the same Agreement with the same effect as if all
Parties had signed the same signature page. Any signature page of this Agreement
may be detached from any counterpart of this Agreement and reattached to any
other counterpart of this Agreement identical in form hereto but having attached
to it one or more additional signature pages.
9.17 Acknowledgment. The Executive represents and acknowledges that he has
carefully read this Agreement in its entirety, understands the terms and
conditions contained herein, has had the opportunity to review this Agreement
with legal counsel of his own choosing and has not relied on any statements made
by the Company or its legal counsel as to the meaning of any term or condition
contained herein or in deciding whether to enter into this Agreement. The
Executive further acknowledges that he is executing this Agreement freely,
knowingly and voluntarily and that the Executive’s execution of this Agreement
is not the result of any fraud, duress, mistake, or undue influence whatsoever.
(Signature page follows.)

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of Effective
Date.

                  COMPANY:       EXECUTIVE:
 
                BLACK GAMING, LLC, a Nevada limited
liability company        
 
               
By:
  /s/ Robert R. Black, Sr.        /s/ Anthony Toti               
 
  Its:           Anthony Toti
 
               

 

11